[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                                                                 FILED
                            ___________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                              May 28, 2008
                                    No. 07-14137
                                                           THOMAS K. KAHN
                            ___________________________
                                                                CLERK

                         D. C. Docket No. 05-02456-CV-JTC-1


ROBERT K. and KAREN K., on behalf of T.K., a minor,

                                                                        Plaintiffs-Appellants,

                                             versus

COBB COUNTY SCHOOL DISTRICT,

                                                                         Defendant-Appellee.

                                  ___________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                                ____________________

                                       (May 28, 2008)

Before EDMONDSON, Chief Judge, BLACK and FARRIS,* Circuit Judges.

PER CURIAM:


       *
                Honorable Jerome Farris, United States Circuit Judge for the Ninth Circuit Court
of Appeals, sitting by designation.
      T.K., a minor, and his parents, Robert K. and Karen K., appeal the district

court’s order granting summary judgment in favor of Cobb County School

District, in their action for attorneys’ fees under the Individuals with Disabilities

Education Act, 20 U.S.C. § 1415(i)(3)(B). We affirm.

                                I. BACKGROUND

      T.K. is an autistic student who obtains special education services from Cobb

County School District pursuant to the IDEA. On March 17, 2004, the parties

agreed to an amended settlement agreement specifying that Cobb County would

provide for a functional behavior analysis of T.K. at the Marcus Center Behavioral

Clinic. In September 2004, Cobb County determined that T.K. should return to a

placement at a local high school on December 1, 2004. Plaintiffs disagreed and

requested an IDEA due process hearing. They alleged that: (1) T.K.’s functional

behavior analysis was incomplete and his premature removal would violate the

settlement agreement and the IDEA; (2) Cobb County’s proposed placement and

individualized education plan were inappropriate; and (3) T.K. should remain at

the Marcus Center during the dispute under the IDEA’s “stay-put” provision, 20

U.S.C. § 1415(j). Before the hearing, plaintiffs amended their hearing request to

drop all but their breach of settlement claim and their request for stay-put relief.

      After a hearing, an administrative law judge with the Georgia Office of

                                           2
State Administrative Hearings granted relief for plaintiffs on the settlement claim.

In a March 29, 2005 decision, the ALJ held that Cobb County had violated the

agreement by attempting to remove T.K. from the Marcus Center before the

analysis was finished. On September 19, 2005, plaintiffs initiated their action for

attorneys’ fees pursuant to 20 U.S.C. § 1415(i)(3)(B). The district court granted

Cobb County’s motion for summary judgment. Plaintiffs timely appealed.

                                 II. JURISDICTION

      We address Cobb County’s jurisdictional arguments first. Cobb County

asserts that the district court lacked jurisdiction to hear plaintiffs’ attorneys’ fees

claim on the ground that the ALJ’s March 29, 2005 decision was void ab initio.

We reject this argument. 20 U.S.C. § 1415(i)(3)(A) confers jurisdiction over

IDEA actions to district courts, and § 1415(i)(3)(B)(i)(I) creates a cause of action

for parents to recover attorneys’ fees. See 20 U.S.C. § 1415(i)(3)(B)(i)(I) (“In any

action or proceeding brought under this section, the court, in its discretion, may

award reasonable attorneys’ fees as part of the costs . . . to a prevailing party who

is the parent of a child with a disability.”). A question concerning the validity of

the ALJ proceeding goes to the merits of plaintiffs’ attorneys’ fees claim but does

not defeat the district court’s power to adjudicate the claim. See Steel Co. v.

Citizens for a Better Env’t, 523 U.S. 83, 89 (1998) (“[T]he absence of a valid (as

                                            3
opposed to arguable) cause of action does not implicate subject-matter

jurisdiction, i.e., the courts’ statutory or constitutional power to adjudicate the

case.”) (emphasis in original).

       Cobb County’s contention that there was no federal question jurisdiction

over plaintiffs’ claim also fails. Plaintiffs’ complaint stated a claim under 20

U.S.C. § 1415(i)(3)(B). That is sufficient to vest the district court with jurisdiction

under 28 U.S.C. § 1331. See Newton v. Capital Assurance Co., Inc., 245 F.3d
1306, 1308 (11th Cir. 2001) (“Under [28 U.S.C. § 1331], federal courts have

federal-question jurisdiction over suits in which a well-pleaded complaint

establishes . . . that federal law creates the cause of action . . . .”) (internal citation

omitted). We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291.

                           III. STANDARD OF REVIEW

       “We review a grant of summary judgment de novo, viewing evidence in the

light most favorable to the nonmoving party.” Chambless v. Louisiana-Pacific

Corp., 481 F.3d 1345, 1349 (11th Cir. 2007). A prevailing party in an IDEA

administrative action may recover attorneys’ fees. See 20 U.S.C. §

1415(i)(3)(B)(i)(I); Mitten v. Muscogee County School Dist., 877 F.2d 932, 935

(11th Cir. 1989). We review the district court’s denial of attorneys’ fees for an

abuse of discretion. In re Application to Adjudge Trinity Indus., Inc., 876 F.2d
4
1485, 1496 (11th Cir. 1989). “Whether the facts as found suffice to render the

plaintiff a ‘prevailing party’ is a legal question reviewed de novo.” Church of

Scientology Flag Serv., Org., Inc. v. City of Clearwater, 2 F.3d 1509, 1513 (11th

Cir. 1993) (quotation marks in original).

                      IV. PREVAILING PARTY STATUS

      Plaintiffs contend that the district court erred in finding that they were not

the prevailing party in the ALJ decision of March 29, 2005. “[O]nly a party who

obtains a judgment on the merits or a similar court-ordered change in the parties’

legal relationship, such as a consent decree, may be considered a ‘prevailing party’

for purposes of a fee award.” Loggerhead Turtle v. County Council, 307 F.3d
1318, 1323-24 (11th Cir. 2002) (citing Buckhannon Bd. & Care Home, Inc. v. W.

Va. Dep’t of Health & Human Res., 532 U.S. 598, 603-04 (2001)).

      Assuming, arguendo, that the ALJ’s March 29, 2005 decision was a court-

ordered change in the parties’ legal relationship, plaintiffs’ attorneys’ fees claim

still fails. Plaintiffs’ amended complaint to the ALJ requested enforcement of the

settlement agreement and a stay-put order under 20 U.S.C. § 1415(j). However,

plaintiffs did not obtain relief on a claim brought under the IDEA; 20 U.S.C. §

1415(i)(3)(B) cannot provide a basis for awarding attorneys’ fees.

      Section 1415(i)(3)(B) permits the recovery of attorneys’ fees by the

                                            5
prevailing party “in any action or proceeding brought under this section” of the

IDEA. Generally, an action may be brought under the IDEA “with respect to any

matter relating to the identification, evaluation, or educational placement of the

child, or the provision of a free appropriate public education to such child.” 20

U.S.C. § 1415(b)(6)(A). In M.T.V. v. DeKalb County Sch. Dist., 446 F.3d 1153,

1158-59 (11th Cir. 2006), we interpreted § 1415(b)(6)(A) broadly to include a

retaliation claim brought by parents who asserted their child’s rights under the

IDEA. Despite the breadth of § 1415(b)(6)(A), plaintiffs did not prevail on a

claim “brought under” § 1415 of the IDEA. See 20 U.S.C. § 1415(i)(3)(B).

      Plaintiffs prevailed only on a state-law breach of contract claim that by their

own admission did not involve the IDEA. Unlike the IDEA retaliation claim in

M.T.V., plaintiffs’ breach of settlement agreement claim did not require any

adjudication of plaintiffs’ rights under the IDEA or any consideration of the text of

the IDEA. See M.T.V., 446 F.3d at 1158. To be brought under § 1415(b)(6)(A), a

complaint must state a violation of an IDEA right regarding “the identification,

evaluation, or educational placement of the child, or the provision of a [FAPE].”

20 U.S.C. § 1415(b)(6)(A). Plaintiffs’ complaint does not state such a violation.

Further, plaintiffs requested only stay-put relief, which generally will not support

an attorneys’ fees award because it is not merits-based. See J.O. v. Orange Twp.

                                          6
Bd. of Educ., 287 F.3d 267, 273-74 (3d Cir. 2002); Bd. of Educ. of Oak Park v.

Nathan R., 199 F.3d 377, 382 (7th Cir. 2000). In contrast, the plaintiffs in M.T.V.

pursued a merits-based IDEA retaliation claim. See M.T.V., 446 F.3d at 1158.

       Our determination finds support in 42 U.S.C. § 1988 cases that hold that a

plaintiff who loses on the merits of his federal civil rights claim is not a

“prevailing party” for purposes of an award of attorneys’ fees, even if he prevailed

on a related pendent state law claim. See, e.g., Finch v. City of Vernon, 877 F.2d
1497, 1507-08 (11th Cir. 1989).

       There was no error in the grant of summary judgment for Cobb County on

plaintiffs’ attorneys’ fees claim.1

       AFFIRMED.




       1
             We may affirm on any ground supported by the record. See Bircoll v. Miami-
Dade County, 480 F.3d 1072, 1088 n.21 (11th Cir. 2007).

                                             7